We are proud to have our African brother, Sam Kutesa, 
Permanent Representative of the Republic of Uganda — a 
member country of the African Union — presiding over 
the General Assembly at its sixty-ninth session. We are 
fully confident that during his tenure he will advocate 
for and advance the most pressing issues of our peoples. 
He can count on Nicaragua’s support.

We would also like to congratulate the President 
of the General Assembly at the previous session, a 
brother from the Community of Latin American and 
Caribbean States, Ambassador John Ashe of Antigua 
and Barbuda, and his entire team for their dedicated 
leadership and unstinting effort to realize an agenda for 
the benefit of our peoples.

We live in a world of many interconnected and 
related crises that reveal the unjust and inequitable 
development policies prevailing among various peoples 
and nations. The existing unjust economic order, 
resulting from imperialism and its contemporary 
model — global capitalism — has failed to respond 
to the growing and increasingly frequent crises. The 
numbers of the world’s poor increase daily in both the 
South and the North, in flagrant violation of the most 
basic human rights. We must work together to overcome 
and eradicate poverty, hunger, malnutrition, disease, 
war and conflict, regime change politics and coups, 
violence against women and children, the arms race, 
the negative impacts of climate change, and emerging 
social and slavery plagues, including drug trafficking, 


organized crime and human trafficking, among others, 
as soon as possible.

Social justice, solidarity, unity, complementarity 
among peoples, and brotherhood and respect among 
nations must prevail. The eradication of poverty 
remains the greatest challenge facing the world. 
We will begin negotiations on the post-2015 agenda 
with the central concern of not having achieved 
the Millennium Development Goals (MDGs) in all 
developing countries. It is urgent to redouble efforts 
and create an international environment conducive to 
facilitating developing countries’ implementation of 
the MDGs, including appropriate financing.

The post-2015 agenda will provide a new 
opportunity to strive for a just world order. It should 
promote sustained economic growth, inclusive and 
participatory social development, environmental 
protection and human dignity, with sufficient flexibility 
to respond to the needs, priorities and specificities 
of each country and region, conscious of the fact that 
no single model or recipe for development exists. The 
agenda should involve an intergovernmental, open and 
transparent process, based on the results of the Open 
Working Group on Sustainable Development Goals 
and the United Nations Conference on Sustainable 
Development.

Developing countries suffer the most from the 
adverse effects of climate change, whose extreme 
meteorological phenomena are ever more frequent and 
intense. Despite our economic limitations and prioritized 
focus on poverty and sustainable development and with 
no obligation under the Convention, we are assuming 
the costs of the adaptation and mitigation efforts.

We must urgently achieve a binding agreement 
in 2015, containing strong, ambitious and balanced 
commitments on all its provisions and based on the 
United Nations Framework Convention on Climate 
Change and its principles and provisions, particularly 
equity and common but differentiated responsibilities, 
in order to address the climate crisis and protect the 
ecosystems that sustain life on our Mother Earth.

No country that is part of the international 
community can claim the right to use or threaten the use 
of force in its international relations. Such exceptionalist 
policies not only do not resolve conflicts; rather, they 
stir things up, as has been seen in recent years. Dialogue 
and negotiation are the only means to resolve conflict. 
Based on its Charter, the United Nations must assume 
its role as the main organ responsible for ensuring 
world peace and must reject war-mongering policies, 
war and confrontation. Given the challenges we are 
dealing with, thorough reform of the United Nations 
is becoming increasingly imperative, and particularly 
reform of the Security Council, which should recognize 
contemporary realities by including the voices and 
votes of developing countries in the categories of both 
permanent and non-permanent members.

We consider it vital that we have a nuclear-
weapon-free world with total and complete disarmament. 
We welcome the designation last year of 26 September 
as the International Day for the Total Elimination 
of Nuclear Weapons, initiated by the Non-Aligned 
Movement at Cuba’s suggestion.

In the face of the growing Ebola epidemic, Cuba, 
our sister in solidarity, has once again made its human 
and scientific resources available to work alongside 
our African brothers who are fighting the deadly 
virus. Meanwhile, that same sister nation of Cuba 
continues to resist the criminal economic and financial 
embargo imposed on it by the United States. Nicaragua 
emphasizes its unconditional solidarity with Cuba and 
demands an end to a blockade that violates international 
law and the human rights of the people of Cuba. We 
demand the immediate and unconditional release of 
the five anti-terrorist Cuban patriots. And we condemn 
the role that the United States arrogates to itself in 
putting countries on its unilateral and arbitrary list of 
State sponsors of international terrorism, and demand 
that Cuba be removed from the list. We condemn such 
anachronistic United States policies, as well as the 
intensification of the blockade and its extra-territorial 
nature.

The Bolivarian Republic of Venezuela and its 
Bolivarian revolution continue to suffer from harassment, 
interference and external aggression. Nicaragua offers 
its unconditional support to Venezuela’s people and 
Government, led by our comrade Nicolás Maduro 
Moros, in their defence of their revolutionary liberation 
process.

We must bring to an immediate end Israel’s illegal 
occupation of Palestinian territory and prevent Israel 
from continuing its aggression and brutal attacks 
on the men, women and children of Palestine. The 
Security Council should once and for all live up to its 
obligations and demand that Israel end such practices 
and policies in order to clear the way for a sovereign 
and independent State of Palestine, based on its 


pre-1967 borders, with East Jerusalem as its capital, 
and with two States, Palestine and Israel, living side 
by side in peace. Nicaragua reiterates its absolute and 
unconditional solidarity with the State of Palestine in 
its fight for freedom and its inalienable rights.

We also stress our total solidarity with the 
Government and the people of Syria in their fight 
against international terrorism and in defence of their 
sovereignty and territorial integrity. We emphasize the 
importance of achieving a negotiated political solution 
among Syrians and ending foreign intervention, 
including the financing and supplying of weapons to 
terrorist groups. When confronted by such conflicts, 
rather than opting for dialogue and negotiation to 
settle them, the NATO countries take unilateral 
decisions, measures and action outside the United 
Nations framework and in violation of international 
law, including aerial bombardment in territories of 
sovereign countries.

Nicaragua has frequently expressed its rejection 
and condemnation of actions aimed at regime change, 
which rupture constitutional order, lead to widespread 
violence, encourage the use of force and open the door to 
coups d’état that can overthrow legitimate Governments 
elected by the will of the people. That is the kind of 
policy that we have witnessed in Ukraine; it has led 
to loss of life and the displacement of populations, 
and created a humanitarian crisis with unpredictable 
consequences. Because we want peace and believe in 
the prevention and resolution of conflicts by peaceful 
and inclusive means, we reject such policies, as well 
as the imposition of unilateral measures and economic 
sanctions that violate international law.

Nicaragua recognizes the cooperation of China on 
Taiwan with developing countries, particularly in the 
area of food and social inclusion programmes, and we 
reiterate our support for the legitimate aspirations of 
China on Taiwan for greater participation in the United 
Nations specialized agencies, one that accords with the 
requirements and needs of its population of 23 million.

We reiterate our full support for the legitimate 
rights of the Republic of Argentina in the dispute 
over the sovereignty of the Malvinas Islands, the 
South Sandwich Islands and the adjacent islands. The 
United Kingdom should comply immediately with the 
relevant United Nations resolutions and initiate direct 
negotiations with Argentina. Similarly, we support and 
consider ourselves part of Argentina’s fight against 
vulture funds.

Puerto Rico continues to labour under the colonial 
yoke and now more than ever needs our solidarity and 
active support in its struggle for independence and 
self-determination. The United States should free the 
world’s longest-imprisoned political captive, the Puerto 
Rican patriot Oscar López Rivera. We also commend 
and remain in solidarity with the struggle of the people 
of Western Sahara under the leadership of the Frente 
Polisario.

Nicaragua, a small country whose policies are 
based on Christian values, socialist principles and the 
practice of solidarity, works proactively in our complex 
global environment, through various international and 
regional forums, to promote policies of peace, unity and 
understanding among nations, political and negotiated 
solutions to conflicts and the right of our peoples to 
achieve sustainable development and well-being.

The Bolivarian Alliance for the Peoples of Our 
America, of which Nicaragua is a member, has been 
a factor in improving unity, complementarity and 
economic integration in our region. In turn, it promotes 
other forums such as Petrocaribe, which groups together 
20 countries of our region and has had an immediate 
and concrete positive impact on the well-being of our 
peoples as one way of overcoming poverty, hunger and 
inequality. On 14 December, we will celebrate the tenth 
anniversary of its founding, resulting from the unifying 
vision of the Latin American and Caribbean leaders 
Hugo Chávez Frias and Fidel Castro Ruz.

These steps towards regional integration have 
borne fruit with the creation of the Community of Latin 
American and Caribbean States, through which we 
continue to deepen our process of political, economic, 
social and cultural integration, respecting diversity and 
building unity. We have declared our region a zone of 
peace. Within the framework of the Central American 
Integration System, we are strengthening integration in 
all fields and working together to fight the scourges of 
drug trafficking and organized crime and to turn the 
Gulf of Fonseca into a zone of peace and development.

Our Government of Reconciliation and National 
Unity, under the visionary leadership of our President, 
Commander Daniel Ortega Saavedra, continues to work 
to restore the political, economic, social and cultural 
rights of all Nicaraguans. Nicaragua has become the 
leading country in the region in terms of public safety. 
Our fight against drug trafficking, organized crime 
and human trafficking has been recognized as the most 
vigorous and effective in the region. Our economic 



growth is consistent and rising and is among the highest 
of our region. We are reducing poverty and extreme 
poverty, attaining the Millennium Development Goals 
and empowering women through political and economic 
participation. Indeed, we rank very highly in the world 
in terms of female ministers, parliamentarians and 
mayors.

We combat violence against women and girls head 
on, with strict laws and social programmes targeting 
both groups, and with police stations for women in all 
municipalities of the country. Education and health care 
are prioritized and are provided free for all Nicaraguans, 
and early childhood care programmes and maternity 
homes can be found throughout the country.

In our Caribbean autonomous regions, in addition 
to the restitution of the rights of indigenous peoples 
and people of African descent, the autonomy process 
is growing in strength every day, with the recent 
completion of the land ownership process in the 
indigenous and Afro-descendant communities. All 
these efforts of our people and Government, together 
with our policies of inclusion and social justice, won 
immediate recognition and support from our people, 
who have taken ownership of them, and they have been 
held up as examples of good practice by all the agencies, 
projects and programmes of the United Nations system.

In conclusion, we note that the work of the General 
Assembly at the present session and in the coming 
years will be crucial for developing countries and the 
rest of the world. Let us unite from this very moment 
to achieve the urgent and necessary changes needed to 
attain a better world and better lives for our peoples.
